UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7045


JEROME ANDERSON,

                  Plaintiff - Appellant,

             v.

A. K. PRUITT, Captain of Person County Jail; SUSAN HORAN,
Nurse,

                  Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:08-cv-00246-NCT-PTS)


Submitted:    October 15, 2009              Decided:   October 21, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerome Anderson, Appellant Pro Se. James R. Morgan, Jr., Robert
T. Numbers, II, WOMBLE, CARLYLE, SANDRIDGE & RICE, Winston-
Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerome        Anderson    appeals       the    district    court’s    order

accepting     the     recommendation          of     the    magistrate    judge     and

dismissing his 42 U.S.C. § 1983 (2006) action.                    We have reviewed

the record and find no reversible error.                    Accordingly, we affirm

for   the   reasons       stated   by   the    district       court.     Anderson    v.

Pruitt, No. 1:08-cv-00246-NCT-PTS (M.D.N.C. filed May 21, 2009;

entered     May     22,     2009).       We        deny    Anderson’s    motion     for

appointment of counsel.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court    and       argument    would    not   aid   the

decisional process.

                                                                              AFFIRMED




                                          2